12/17/2018
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                                October 9, 2018 Session

    SAMANTHA AUDREY HAAK v. CHRISTOPHER RODNEY HAAK

             Appeal from the General Sessions Court for Hardin County
                        No. 8195    Daniel L. Smith, Judge
                      ___________________________________

                           No. W2018-00048-COA-R3-CV
                       ___________________________________

Mother appeals the trial court’s decision to change custody to Father. Here, the trial
court’s findings of fact and the evidence in the record support the trial court’s
determination that naming Father the primary residential parent of the children is in their
best interests. As such, we affirm.
  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the General Sessions Court
                                     Affirmed

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which ARNOLD B.
GOLDIN and BRANDON O. GIBSON, JJ., joined.

Mary Jo Middlebrooks, Jackson, Tennessee, for the appellant, Samantha Audrey Haak.

Terry J. Leonard, Camden, Tennessee, for the appellee, Christopher Rodney Haak.

                                       OPINION

                                      Background
       Petitioner/Appellant Samantha Audrey Haak (“Mother”) and Respondent/Appellee
Christopher Rodney Haak (“Father”) were divorced in May 2014. At the time of the
divorce, the parties entered into an agreed permanent parenting plan that named Mother
primary residential parent of the parties’ two minor children. Under this original plan,
Father was awarded weekend parenting time with holidays equally divided between the
parties. Father was also ordered to pay $550.00 per month in child support and to provide
health insurance for the children. At the time of the divorce, Mother lived in Savannah,
Tennessee, while Father resided in Corinth, Mississippi.
      Eventually, Father provided Mother notice that he was moving to New Jersey,
where he was originally from. On September 1, 2016, Mother filed a petition to modify
the permanent parenting plan and for contempt. Mother alleged that Father was in
contempt of court in various ways and that, due to Father’s move to New Jersey, the
permanent parenting plan should be modified and the costs of transportation allocated to
Father. Mother also alleged that due to Father’s new employment, his child support
obligation should be modified to reflect his increased income. Mother’s petition was not
accompanied by a proposed parenting plan, and Mother never filed a proposed plan with
the trial court.
       Father responded in opposition to Mother’s petition and filed a counter-petition to
find Mother in contempt and to modify the parenting plan to name him the primary
residential parent of the children. Among the allegations contained therein, Father alleged
that Mother had recently been charged with two felonies: possession of a controlled
substance with intent to deliver and forgery. According to Father, Mother’s drug use
resulted in the children being malnourished, truant from school, and unsafe in Mother’s
care. Father submitted a proposed parenting plan with his counter-petition, which named
Father primary residential parent and allocated Mother fifty-one days of residential
parenting time per year.
       The trial court ordered the parties to mediate the case, but no settlement was
reached. A trial thereafter occurred on August 23, 2017. At the start of trial, the trial court
orally dismissed Mother’s petition to modify the parenting plan because she had not filed
a proposed parenting plan prior to trial as required by Tennessee Code Annotated section
36-6-405.
      In her testimony, Mother admitted that she was arrested in January 2016 for
“multiple felonies of possession and forgery.” Mother candidly admitted that her criminal
charges occurred after she developed a prescription drug addiction following the birth of
the parties’ youngest child; specifically, Mother testified that she abused opiates and
Tramadol.1 Eventually, on September 1, 2016,2 Mother entered into a plea agreement
whereby she pleaded guilty to one count of forgery, a felony. Under the terms of the
agreement, Mother received judicial diversion, two years of supervised probation, and a
$750.00 fine. As a result of her charges, Mother’s license as a licensed professional nurse
(“LPN”) was temporarily suspended and Mother was ordered to take part in the
Tennessee Professional Assistance Program (“TPAP”) in order to regain and maintain her
LPN license.
       Following the     entry of her plea, Mother testified that she voluntarily completed
intensive outpatient     rehabilitation and that she currently attends several alcoholics
anonymous/narcotics      anonymous meetings when they are available. Mother’s probation
officer testified that   Mother is compliant with all terms of her probation, including

        1
         Tramadol is described as “a central analgesic . . . used to manage moderate to severe pain.”
Mosby’s Dictionary of Medicine, Nursing, & Health Professions 1797 (9th ed. 2013).
       2
         Interestingly, this is the same day that Mother filed her petition to modify the parenting plan.
Mother’s plea is not mentioned in her petition.
                                                  -2-
passing all drug screenings. Eventually, Mother regained her nursing license through her
compliance with TPAP; Mother still participates in services from this program as
required to maintain her license. Mother testified that she was currently employed by a
care home earning $17.00 per hour. According to Mother, she had maintained her
sobriety for over eighteen months by the time of trial.
        Mother agreed that her drug use affected her ability to parent for a time. Mother
testified that at one point she was taking up to thirty Tramadol a day. Sometimes the
drugs would cause nausea, tremors, and vomiting. Although Mother admitted that she
drove the children around while under the influence of these drugs, Mother denied that
the children were ever denied food due to her drug abuse. Mother admitted, however, that
her drug use caused significant truancy for the parties’ oldest child to the extent that
Mother was summoned to juvenile court. Mother testified that she agreed to “maintain
better control of it,” and there have been no truancy problems since that time. According
to Mother, all issues related to her drug use and parenting her children have now been
resolved.
        Mother also responded to Father’s allegation that Mother whipped the children
with a belt. Mother admitted that she initially punished the children by “whipp[ing] with
a belt.” After Father objected to the practice, however, Mother testified that she stopped
using that tactic. Mother stated, however, that she would have continued with that form
of punishment had Father not objected. Mother also admitted that she had allowed the
parties’ oldest child to stop taking medicine for attention deficit hyperactivity disorder
(“ADHD”); Mother testified that the decision was made in conjunction with the child’s
doctor and that the child has been able manage his disorder without the medication.
        Mother testified that when she was unemployed due to the aftermath of her drug
use, she relied on her boyfriend, Shane Collier, for shelter and financial support. Mother
testified that although she lives with Mr. Collier, she maintains a mailing address at her
mother’s home because, as Mother put it, “you never know what will happen in a
relationship.”3 Mother also testified that when Father failed to provide health insurance
for the children, she obtained TennCare coverage for them. Finally, Mother testified that
she should be named primary residential parent because: (1) she does not want to give up
custody; (2) she wants to be around the children each day; and (3) she loves the children.
       Father first discussed the situation that led to his move from Mississippi to New
Jersey, which Father claimed was necessitated by the sale of his rental home and the lack
of employment opportunities. Father testified that the move was appropriate because his
close-knit family and friends all reside in New Jersey. As an example, Father testified
that his father is involved with Boy Scouts of America, which the parties’ children can
participate in when in New Jersey.


      3
          Mr. Collier did not testify.
                                          -3-
        Father and his fiancé, Samantha Truglio, whom Father had dated for the past three
years, live in a home they recently purchased. Testimony and photographs of the home
show that it is appropriate for the children. Father testified that he currently works as an
electrical contractor earning $33.00 per hour, while taking classes to become an
electrician. Although Father lives with Ms. Truglio, he testified that his ability to provide
for the children was not dependent on anyone but him. According to Father, he, Ms.
Truglio, and the children have a close and loving relationship, despite the distance
between Tennessee and New Jersey.
       Father testified that neither he nor Ms. Truglio have had criminal issues. Although
Father initially denied that he had “any mental problems,” Father later admitted that he
had previously been hospitalized for issues related to a diagnosis of bi-polar and
depression. Father testified, however, that he no longer experiences symptoms related to
these diagnoses. Father also expressed some concerns regarding the emotional health of
the children. In particular, Father was concerned that Mother had taken the oldest child
off of his ADHD medicine, while the youngest child had shown some behavioral issues,
including hitting his brother with a stick, making fun of other children, and making
obscene gestures.
       Father admitted that he did not always provide health insurance for the children
but testified that he lost insurance when he lost his job. According to Father, the children
are currently covered under his work health plan. Father conceded that he had never
provided Mother any documents related to this insurance; Father claimed, however, that
he could not provide a card or insurance number to Mother because the insurance was
“paperless.” When asked how Mother was able to use the insurance without this
information, Father testified as follows: “I’m not real sure. I’d have to come here and
take them to the doctor and show them my insurance with my name on it.”4
        Ms. Truglio generally supported Father’s testimony regarding the close, loving
relationship between herself, Father, and the children. Ms. Truglio is a registered nurse
working in a children’s hospital. She is currently in school to obtain her licensure as a
nurse practitioner. During the pendency of this matter, Mother, Father, and Ms. Truglio
were required to take drug tests.5 Ms. Truglio tested positive for Xanax, which she
testified she was prescribed to help with test anxiety during the period when she was
taking her nursing exams. Ms. Truglio testified that she has taken part in the parenting of
the children, including taking them to doctor’s visits. During one visit, Ms. Truglio stated
that the oldest child reported that because Mother could no longer use a belt as
punishment, Mother and Mr. Collier “were going to hit [the children] on the side of the


        4
          Even Father’s attorney did not appear to credit Father’s testimony, replying “That doesn’t really
make a lot of sense to me.”
        5
          The testimony is not clear as to whether Mr. Collier was likewise required to undergo drug
screening.
                                                   -4-
head and in the ear.” According to the child, the youngest child received the brunt of this
punishment because “he’s more misbehaved.”
       The trial court issued its opinion on November 16, 2017. The trial court first
determined that Father was in willful contempt of court for one violation of the parties’
parenting plan, fining Father $50.00. With regard to the contempt allegations against
Mother, the court found that Father failed to prove any of his allegations.
       Next, the trial court considered Father’s counter-petition to modify the parenting
plan. First, the court noted that it was undisputed that there was a material change in
circumstances given the parties’ competing petitions to modify. Additionally, the trial
court cited Father’s move to New Jersey and Mother’s criminal charges. The trial court
therefore moved on to consider the children’s best interests pursuant to Tennessee Code
Annotated section 36-6-106, discussed in detail infra. Considering each of the factors
outlined by the statute, the trial court concluded that it was in the best interests of the
children that Father be named primary residential parent. Finding that Father’s parenting
plan was unduly restrictive, the trial court outlined its own parenting plan, awarding
Father 255 days to Mother’s 110 days. Mother was required to bear the costs of
transporting the children to visitation. However, the trial court awarded Mother a
downward deviation for travel expenses. Finally, the trial court ruled that both parties
would be responsible for their respective attorney’s fees. A final judgment, parenting
plan, and child support worksheet were entered on December 8, 2017. With Father’s
monthly income of $5,720.00, Mother’s monthly income of $2,946.00, and a $200.00
downward deviation for travel expenses, Mother’s final child support obligation was set
at $89.00 per month. Mother timely appealed to this Court.
                                             Issues Presented
       Mother raises four issues in this appeal, which are taken and slightly restated from
her brief:6
    1. Whether the permanent parenting plan ordered by the court is in the best interest
       of the children.
    2. Whether the trial court erred in requiring mother to provide all transportation for
       parenting time.
    3. Whether the trial court erred in failing to award Mother her attorney fees.
    4. Whether the court should award Appellant attorney fees and costs incurred for this
       appeal.
In the posture of Appellee, Father also requests an award of attorney’s fees incurred in
defending this appeal.
                                                 Discussion


       6
           Mother is not represented by trial counsel in this appeal, but by a different attorney.
                                                     -5-
                                             I.
       Decisions involving the custody of a child are among the most important decisions
faced by the courts. Steen v. Steen, 61 S.W.3d 324, 327 (Tenn. Ct. App. 2001). When
faced with a request to modify custody, courts generally favor the existing custody
arrangement, on the premise that children tend to thrive in a stable environment. Aaby v.
Strange, 924 S.W.2d 623, 627 (Tenn.1996); Hoalcraft v. Smithson, 19 S.W.3d 822, 828
(Tenn. Ct. App. 2001). Thus, there is “a strong presumption in favor of continuity of
placement” of a child. Morris v. Morris, No. M2001-02275-COA-R3-CV, 2002 WL
31059222, at *2 (Tenn. Ct. App. Sept. 17, 2002) (quoting Bah v. Bah, 668 S.W.2d 663,
666 (Tenn. Ct. App. 1983)); see also Tenn. Code Ann. § 36-6-106(a)(3) (listing
continuity as a factor in custody decisions). An existing custody order is considered res
judicata on the facts as they existed at the time the order was entered. Steen, 61 S.W.3d at
327. However, “Tennessee courts are statutorily authorized to modify custody
arrangements as necessitated by intervening changes in circumstances.” Conner v.
Conner, No. W2007-01711-COA-R3-CV, 2008 WL 2219255, at *2 (Tenn. Ct. App. May
29, 2008). Under Tennessee Code Annotated section 36-6-101(a)(2)(B), the party
seeking modification of the parenting plan to change the designation of the primary
residential parent has the burden of proving a material change in circumstances. See
Taylor v. McKinnie, No. W2007-01468-COA-R3-JV, 2008 WL 2971767, at *3 (Tenn.
Ct. App. Aug. 5, 2008) (citing Kendrick v. Shoemake, 90 S.W.3d 566, 570 (Tenn.
2002)). Only if the court finds a material change in circumstance does it proceed to
consider whether changing custody is in the child’s best interest. Boyer v. Heimermann,
238 S.W.3d 249, 259 (Tenn. Ct. App. 2007).
        “Trial courts have broad discretion to fashion custody and visitation arrangements
that best suit the unique circumstances of each case, and the appellate courts are reluctant
to second-guess a trial court’s determination regarding custody and visitation.” Reeder v.
Reeder, 375 S.W.3d 268, 278 (Tenn. Ct. App. 2012) (citing Parker v. Parker, 986
S.W.2d 557, 563 (Tenn. 1999)); see also C.W.H. v. L.A.S., 538 S.W.3d 488, 495 (Tenn.
2017) (quoting Armbrister v. Armbrister, 414 S.W.3d 685, 693 (Tenn. 2013))
(“[D]etermining the details of parenting plans is ‘peculiarly within the broad discretion of
the trial judge.”). “Decisions concerning custody and visitation often hinge on subtle
factors, such as the parents’ demeanor and credibility during the proceedings.” Reeder,
375 S.W.3d 268, 278–79 (citing Adelsperger v. Adelsperger, 970 S.W.2d 482, 485
(Tenn. Ct. App. 1997)). We therefore do not “tweak [parenting plans] . . . in the hopes of
achieving a more reasonable result than the trial court.” Eldridge v. Eldridge, 42 S.W.3d
82, 88 (Tenn. 2001). In weighing the preponderance of the evidence, the trial court’s
findings of fact that are based on witness credibility are given great weight, and they will
not be overturned absent clear and convincing evidence to the contrary. In re Adoption of
A.M.H., 215 S.W.3d 793, 809 (Tenn. 2002). Thus, a trial court’s decision regarding
custody will be set aside only when it “falls outside the spectrum of rulings that might


                                           -6-
reasonably result from an application of the correct legal standards to the evidence found
in the record.” Id.
       This discretion extends to the question of which parent should be named primary
residential parent. See Kathryne B.F. v. Michael David B., No. W2014-01863-COA-R3-
CV, 2015 WL 4366311, at *8 (Tenn. Ct. App. July 16, 2015) (quoting In re Shayla H.,
No. M2013-00567-COA-R3-JV, 2014 WL 2601564, at *5 (Tenn. Ct. App. June 9, 2014))
(“‘[T]rial courts have broad discretion in determining which parent should be the primary
residential parent[.]’”). “Thus, ‘the ultimate question as to who should be the primary
residential parent on appeal is whether the trial court abused its discretion in its
selection.’” Id. (quoting Maupin v. Maupin, 420 S.W.3d 761, 770 (Tenn. Ct. App.
2013)). While trial courts are afforded broad discretion in this area, “they still must base
their decisions on the proof and upon the appropriate application of the applicable
principles of law.” Gaskill v. Gaskill, 936 S.W.2d 626, 631 (Tenn. Ct. App. 1996) (citing
D. v. K., 917 S.W.2d 682, 685 (Tenn. Ct. App. 1995)).
      Here, the trial court found a material change in circumstances sufficient to
consider a change in the designation of primary residential parent, and Mother has not
appealed that finding.7 As such, we proceed to consider the primary issue in this appeal:
whether the trial court correctly determined that it was in the children’s best interests for
Father to be named primary residential parent based on the factors contained in
Tennessee Code Annotated section 36-6-106(a).
       The factors contained in section 36-6-106(a) are non-exclusive. Beyer v. Beyer,
428 S.W.3d 59, 71 (Tenn. Ct. App. 2013). “Determining a child’s best interest is a ‘fact-
sensitive inquiry’” that does not call for “‘rote examination of each of [the relevant]
factors and then a determination of whether the sum of the factors tips in favor of or
against the parent. The relevancy and weight to be given each factor depends on the
unique facts of each case.’” Solima v. Solima, No. M2014-01452-COA-R3-CV, 2015
WL 4594134, at *4 (Tenn. Ct. App. July 30, 2015) (quoting In re Marr, 194 S.W.3d 490,
499 (Tenn. Ct. App. 2005)). Consequently, “the determination of what is in a child’s best
interest could turn on a single factor.” Paschedag v. Paschedag, No. M2016-00864-
COA-R3-CV, 2017 WL 2365014, at *4 (Tenn. Ct. App. May 31, 2017), perm. app.
denied (Tenn. Oct. 4, 2017) (citing In re Marr, 194 S.W.3d at 499).
        In this case, the trial court made detailed findings as to each relevant factor; we
will therefore consider each factor in turn:
     1. The strength, nature, and stability of the child’s relationship with each
        parent, including whether one (1) parent has performed the majority of
        parenting responsibilities relating to the daily needs of the child; . . . .


        7
         Specifically in her brief, Mother asserts that both parties “conceded” that a material change in
circumstances occurred.
                                                  -7-
       The trial court made the following findings with regard to this factor:
              Mother testified that she loves the children and wants to be around
       each of them. The court finds this testimony to be credible. There is no
       other testimony concerning Mother’s daily responsibilities relating to the
       daily needs of the children.
              Father testified that he had a good relationship with the children and
       was a primary caregiver when he was with the children. Father testified that
       he would meet their daily needs, including get the children to school,
       church and prepare meals. The court finds that Father based upon his
       testimony, has a strong and stable relationship with the children. Mother
       also testified that Father was a good parent. The court finds this testimony
       to be credible.
       Here, like many of the factors that follow, the trial court made detailed findings
concerning the evidence but did not specifically state which parent each factor favored.
While some facts cited clearly favor one parent over the other, other factors, like factor
(1) are less clear. On appeal, Mother argues that this factor favors her because she has
been the children’s primary residential parent and the trial court declined to find that most
of the failures alleged by Father had actually occurred, such as the allegations that
Mother was not properly providing food for the children. The evidence shows that both
parents have a strong emotional connection with the children and that Mother has been
the children’s primary caregiver. There can also be no dispute, however, that Mother
experienced a period of drug addiction that prevented her from appropriately providing
for the children’s daily needs. In addition, it appears that Father and Ms. Truglio have
taken on considerable portions of the parenting role, including obtaining medical care for
the children. While not strongly slanted toward either parent, we conclude that this factor
favors Father.
    2. Each parent’s or caregiver’s past and potential for future performance of
       parenting responsibilities, including the willingness and ability of each of the
       parents and caregivers to facilitate and encourage a close and continuing
       parent-child relationship between the child and both of the child’s parents,
       consistent with the best interest of the child. In determining the willingness
       of each of the parents and caregivers to facilitate and encourage a close and
       continuing parent-child relationship between the child and both of the
       child’s parents, the court shall consider the likelihood of each parent and
       caregiver to honor and facilitate court ordered parenting arrangements and
       rights, and the court shall further consider any history of either parent or
       any caregiver denying parenting time to either parent in violation of a court
       order; . . . .

       With regard to this factor, the trial court found as follows:
                                            -8-
       Father testified that he has performed past parenting responsibilities,
       including being a primary caregiver, and has and would get the children to
       school, church and meals. The court finds this testimony to be credible.
       There was no testimony concerning Mother’s past and potential for future
       parenting responsibilities. Due to Mother’s drug addiction, she did have
       problems getting the children to school. Mother has the potential to perform
       the parenting responsibilities as long as she does not have a relapse from
       her drug addiction. There was no testimony concerning any history of either
       party denying the other party parenting time in violation of a court order.
Again, the trial court’s finding does not expressly state which parent this factor favors. As
previously discussed, Mother’s drug addiction caused her to have difficulty getting the
children to school on time and, as alleged by Father, in performing other necessary tasks
for the children. By the time of trial, however, it did appear that Mother was actively
maintaining her sobriety, as well as her probation. We agree with the trial court that there
do not appear to be any issues with either parent facilitating a relationship with the other
parent in any way. Although we have concerns about Mother’s past drug use, it does
appear that she has done everything possible to maintain her sobriety. As such, we
conclude that this factor favors neither party.

    3. Refusal to attend a court ordered parent education seminar . . . .

       The trial court found that both parties attended a parenting education seminar at
the time of the divorce. As such, this factor favors neither party.

    4. The disposition of each parent to provide the child with food, clothing,
       medical care, education and other necessary care; . . . .

       The trial court found the following with regard to this factor:
              Father has the disposition to provide the children with food,
       clothing, medical care, education, and necessary care. He is gainfully
       employed, making $33.00 per hour. Father has purchased a home that based
       upon his testimony which the court finds to be credible is satisfactory for
       the housing of the minor children. Father has medical insurance and the
       ability to care for the children’s medical needs. Father has substantially
       complied with the child support orders. The court finds that Father is not
       dependent upon any third parties to provide for the children.
              Although there was no testimony concerning Mother’s disposition to
       provide for the children, she is gainfully employed making $17.00 per hour.
       Mother resides with her boyfriend, Shane Collier, who provides a residence
       for her and the children. Mr. Collier provided for Mother and the children
       while she was unemployed due to her drug issues. Mother and Mr. Collier
                                             -9-
       are not married, and there is no legal duty for Mr. Collier to continue to
       help provide for them. As long as Mother does not have a relapse from her
       addiction to drugs and a separation of her and Mr. Collier, she has the
       disposition to provide for food, clothing, medical care, education, and other
       necessary care.
       Although the trial court did not expressly state which parent this factor favors, we
conclude that it favors Father. Here, both parties are currently gainfully employed. While
both parties have experienced periods of unemployment, Mother’s unemployment was
due to her drug use, rather than circumstances outside her control. In addition, Mother
was clear in her testimony that some of her stability in terms of income and housing is
provided by her boyfriend, a relationship that may terminate at any time. Likewise,
Mother’s ability to provide for the needs of the children depends on her ability to
maintain her sobriety. Still, unlike Father, whose testimony concerning the children’s
health insurance was somewhat illogical, there is no dispute that when Father was unable
to provide health insurance for the children, Mother promptly enrolled the children in
TennCare.
       On the whole, however, Father’s ability to provide for the children is stronger than
Mother’s. We concede that individuals and courts cannot say with certainty that
relationships and situations will last, but Father’s situation appears relatively more stable
than Mother’s. He has dated his current partner for several years, they are engaged to be
married, and they own a home together. Ms. Truglio is likewise gainfully employed, and
both she and Father are seeking advancements in their careers through education. In
addition, there are no allegations that Father was ever unable to parent the children due to
drug use. Although there is some concern about the health insurance, the trial court
specifically found that Father had indeed obtained health insurance for the children. As
such, we conclude that this factor favors Father.
    5. The degree to which a parent has been the primary caregiver, defined as the
       parent who has taken the greater responsibility for performing parental
       responsibilities; . . . .

      The trial court found that Mother has been the children’s primary caregiver. The
evidence does not preponderate against this finding and it therefore favors Mother.

    6. The love, affection, and emotional ties existing between each parent and the
       child; . . . .

       The trial court made the following findings at to this factor:
              While there is no testimony concerning Mother’s love, affection and
       emotional ties between her and each of the children, she did testify that she
       loves the children and wants to be around them. Mother also testified that
                                           - 10 -
       the children loved Father and that he is a good parent. The court finds this
       testimony to be credible.
              Father testified that he has always been close to the children and that
       they love being in New Jersey with him. The court also finds this testimony
       to be credible.
Thus, it appears that the trial court found that this factor favors neither party, a finding
that Mother does not dispute.
    7. The emotional needs and developmental level of the child; . . . .
      According to the trial court’s finding on this factor,
               Father testified that the younger child has behavioral problems.
       Father is concerned that the younger child randomly abuses his brother and
       even hits him with a stick and uses inappropriate hand gestures. Father also
       testified that the younger child has been harming animals. Father’s concern
       is that the children’s emotional needs and developmental level have not
       been met by Mother. There was no testimony from Mother concerning her
       meeting the emotional needs and developmental level of the children.
To the extent that the trial court’s findings can be construed as favoring Father, Mother
disputes this finding. Mother points out that no medical professional testified as to the
children’s emotional needs or problems that either of the children had experienced.
Likewise, Mother correctly points out that there was simply no testimony that the
younger child has ever harmed an animal. Although the youngest child’s behavior in
striking his brother may be concerning, we cannot conclude that this single incident is
outside the realm of normal childhood behavior or that it necessitates a finding that the
emotional needs of the child are not being met by Mother. On the whole, it appears that
the children are developmentally appropriate and have no emotional issues that are being
ignored by either party. As such, this factor favors neither party.
    8. The moral, physical, mental and emotional fitness of each parent as it relates
        to their ability to parent the child. . . .

       The trial court made the following findings with regard to this factor:
               Father testified that he did not have any moral, mental, and
       emotional fitness which would cause him not to be able to parent the
       children. Prior to the entry of the permanent parenting plan, Father was
       diagnosed with a bi-polar disorder and was taking medication. Father
       testified that he is no longer suffering from any depression or bi-polar
       disorder.



                                           - 11 -
              As stated above, Mother has had a history of drug addiction. At this
       time, Mother’s drug addiction is not affecting her ability to parent the
       children.
Here, Mother chose to engage in crime to support her drug addiction. There can be no
dispute, however, that Mother has made considerable effort to address her addiction
issues and is currently successful in her effort to maintain sobriety. Additionally, Mother
took full responsibility for the issues related to her crimes. Father is not without his own
mental health concerns, which he attempted to minimize at trial. Indeed, Father testified
that he once received in-patient treatment for bi-polar disorder. By the time of trial,
however, it appears that Father was not experiencing issues related to that diagnosis. On
the whole, then, it appears that at the time of trial, both parents had the necessary moral,
physical, mental, and emotional fitness to parent the children. As such, this factor favors
neither party.
    9. The child’s interaction and interrelationships with siblings, other relatives
        and step-relatives, and mentors, as well as the child’s involvement with the
        child’s physical surroundings, school, or other significant activities; . . . .

       As the trial court found,
              Mother testified that she is residing with Shane Collier who is
       involved in the children’s lives and would help her with school and other
       significant activities of the children. There is no testimony concerning any
       other relatives or step-relatives of Mother that are involved in the children’s
       lives.
               Father testified that he has family support in the State of New Jersey
       and a lot of friends that will help him with the children. Father also has a
       fiancé, who will be residing with the children. Father testified that she has a
       great relationship with the children, does activities with them and truly
       cares for the children. Father and his fiancé contribute to a college fund for
       the children. His fiancé stated that she would take the children to school,
       church and provide for their spiritual nurturing after church. The court finds
       this testimony to be credible.
Although the trial court again did not expressly state which parent this factor favored, we
conclude that it favors Father. Here, both parties live with significant others. While
Father testified that he and his fiancé are planning to marry, Mother’s testimony
concerning the future of her relationship was less sure. The evidence also shows that Ms.
Truglio has a close and stable relationship with the children. The evidence concerning the
relationship between the children and Mother’s boyfriend was scant. Likewise, while
Father testified as to the family support that he can receive in parenting the children in



                                           - 12 -
New Jersey, Mother presented no similar evidence concerning support in Tennessee.8
Although Mother generally takes issue with Father’s testimony on this issue, arguing that
the evidence was not corroborated and could not be questioned due to the distance
between Tennessee and New Jersey, the trial court expressly found the testimony on this
issue to be credible. As previously discussed, we do not overturn findings based on
credibility absent clear and convincing evidence to the contrary. In re Adoption of
A.M.H., 215 S.W.3d 793, 809 (Tenn. 2002). Because Mother has pointed to no evidence
to overturn the trial court’s express credibility findings, we conclude this factor favors
Father.
     10. The importance of continuity in the child’s life and the length of time the
         child has lived in a stable, satisfactory environment; . . . .

        The trial court’s findings on this factor were rather sparse: “There was no
testimony concerning the children living in a stable and satisfactory environment in
Mother’s custody. She did testify that she resided with Shane Collier and lived in his
residence.” As previously discussed, Mother was named as the children’s primary
residential parent following the divorce, and the children therefore have spent more of
their time in her custody. At times, however, Mother did not provide safe, stable care for
the children due to her drug use, sometimes driving with both children while under the
influence of drugs. Any continuity that Mother can offer was therefore undermined by
her own actions. As such, we conclude that this factor favors neither party.

     11. Evidence of physical or emotional abuse to the child, to the other parent or
         to any other person. . . .

       The trial court made the following findings with regard to this factor:
       There was no testimony concerning Father’s physical or any emotional
       abuse to the children. Father asked that Mother not use corporal punishment
       on the children in the form of hitting them with a belt. The children were
       taken to a doctor by Father’s fiancé and the children told the doctor, which
       was uncontradicted that Mother hit them on the side of the head because
       she could not hit them with a belt. The court finds this testimony to be
       credible.
Again, Mother disputes the trial court’s findings related to this factor, arguing that the
evidence does not rise to the level of abuse. Here, Mother stopped hitting the children
       8
          In her brief, Mother argues that the evidence shows that Mother has family support in the form
of her own mother, the children’s maternal grandmother, as maternal grandmother’s “residence was
mentioned several times throughout the testimony of the witnesses.” In support, Mother cites to her
testimony concerning the fact that she lists her mailing address as maternal grandmother’s home, even
while residing with her boyfriend. Respectfully, evidence that Mother has mail sent to maternal
grandmother’s home does not show that maternal grandmother provides support for Mother with the
children or that the children have a close relationship with Mother’s extended family.
                                                - 13 -
with a belt when Father expressed his displeasure at this practice. Rather than find other
non-physical methods of punishment, the evidence shows that Mother slapped the
children on the side of the head. Mother offered no testimony to rebut this allegation and
points to no evidence to undermine the trial court’s credibility finding. Clearly, hitting a
child in the head as a form of discipline is not appropriate, particularly where the parent
was aware that the child’s other parent objected to physical punishments. Although we
agree with Mother that this evidence does not rise to the level of severe abuse, it is
concerning to this Court. As such, this factor favors Father.
    12. The character and behavior of any other person who resides in or frequents
        the home of a parent and such person’s interactions with the child; . . . .

       According to the trial court,
              There was no testimony concerning any character or behavior
       problems with any person who resides or frequents the home of Mother.
       Mother testified that Father’s fiancé tested positive for Xanax at a prior
       court hearing. Father’s fiancé had a prescription for Xanax.
              Father testified that there are no character or behavior problems with
       anybody who frequents his home, including any drug use.
Mother does not dispute that this factor favors neither party.
    13. The reasonable preference of the child if twelve (12) years of age or older.
        The court may hear the preference of a younger child upon request.
The trial court did not hear the preferences of the children; this factor favors neither
party.
    14. Each parent’s employment schedule, and the                     court    may    make
       accommodations consistent with those schedules; . . . .

       The trial court found that there was “no testimony concerning any problems with
either parent’s employment schedule for the court to make any accommodations.” We
agree. Here, Father testified that he works five days per week, while Ms. Truglio works
three twelve hour shifts per week. Mother testified that her schedule “varies week to
week,” but there is no evidence that either parent was unable to care for the children due
to work scheduling. As such, this factor favors neither party.

       Based on these factors, the trial court concluded that naming Father the children’s
primary residential parent was in their best interest but held that the limited parenting
time awarded to Mother in Father’s proposed parenting plan was not appropriate. We
agree with the trial court. Here, the bulk of factors favor neither party. Of the factors that
weigh in favor of a particular party, however, the majority favor Father. In particular, the
evidence concerning Father’s stability, his support network in New Jersey, and Mother’s
decision to place her drug addiction before the mental and physical well-being of the
                                            - 14 -
children for even a period of few years, strongly support naming Father primary
residential parent. Indeed, only a single factor strongly favors Mother, the fact that she
has been the children’s primary caregiver since the divorce. Given Mother’s concession
that a material change in circumstances has occurred, as well as the other evidence
presented, however, this factor is not sufficient to militate in favor of keeping Mother as
primary residential parent. The trial court’s decision to designate Mother as primary
residential parent is therefore affirmed.
                                             II.
       Mother next argues that the trial court erred in requiring Mother to bear all of the
transportation costs for her visits with the children. Here, the trial court found that
Father’s income exceeds Mother’s by a considerable amount. While Father earns
approximately $5,720.00 per month, Mother earns a little over half that amount,
$2,946.00, approximately a 66%/34% ratio. As Mother points out in her brief,
“[a]ssigning travel expenses for visitation is an issue on which the relative financial
resources of the parties may be considered.” Bowers v. Bowers, 956 S.W.2d 496, 499–
500 (Tenn. Ct. App. 1997) (citing Dodd v. Dodd, 737 S.W.2d 286, 292 (Tenn. Ct. App.
1987)). Given Father’s higher income and the fact that he voluntarily chose to move to
New Jersey, Mother contends that Father should be required to shoulder the entirety of
the children’s travel expenses.
       We do not disagree with Mother’s general contention that it would likely be unfair
to have her bear the entirety of travel expenses given Father’s income and his decision to
leave the vicinity where Mother and the children lived. We note, however, that the trial
court’s ruling that Mother bear these costs is offset by the trial court’s decision to award
Mother a deviation from child support of $200.00 per month for court-ordered travel
expenses, a fact that Mother fails to mention in this portion of her brief. As such,
Mother’s presumptive child support obligation of $289.00 was reduced to only $89.00.
Father does not take issue with this deviation. Likewise, we conclude that the trial court’s
decision was not inequitable or an abuse of discretion. The trial court’s ruling with regard
to travel expenses is therefore affirmed.
                                          III.
       Mother next argues that the trial court erred in failing to award her attorney’s fees
and also seeks an award of attorney’s fees on appeal pursuant to Tennessee Code
Annotated section 36-5-103(c). Under the same statute, Father seeks an award of
attorney’s fees incurred on appeal. At the time of the initiation of this case, section 36-5-
103(c) provided as follows:
       The plaintiff spouse may recover from the defendant spouse, and the spouse
       or other person to whom the custody of the child, or children, is awarded
       may recover from the other spouse reasonable attorney fees incurred in
       enforcing any decree for alimony and/or child support, or in regard to any
                                          - 15 -
       suit or action concerning the adjudication of the custody or the change of
       custody of any child, or children, of the parties, both upon the original
       divorce hearing and at any subsequent hearing, which fees may be fixed
       and allowed by the court, before whom such action or proceeding is
       pending, in the discretion of such court.
Tenn. Code Ann. 36-5-103(c) (2016).9 An award of attorney’s fees under this statute is
within the trial court’s discretion. See id.; Huntley v. Huntley, 61 S.W.3d 329, 341
(Tenn. Ct. App. 2001) (citing Richardson v. Richardson, 969 S.W.2d 931, 936 (Tenn.
Ct. App. 1997)) (“The award of attorneys’ fees is within the trial court’s discretion.”).
While this statute also authorizes an award of attorney’s fees incurred on appeal, the
award is likewise left to this Court’s discretion. See Eberbach v. Eberbach, 535 S.W.3d
467, 477 (Tenn. 2017) (“[W]hen appellate attorney’s fees are requested pursuant to
statutes like . . . section 36-5-103(c), which expressly permit the court to exercise its
discretion, the Court of Appeals should analyze any such request by exercising its
discretion to determine whether an award to the prevailing party is appropriate.”).
       Here, we conclude that the trial court did not abuse its discretion in declining to
award Mother attorney’s fees in this action. We likewise decline to award Mother
attorney’s fees on appeal. Here, Mother was not successful in defending against Father’s
petition to change custody either in the trial court or in this Court. We have previously
held that a parent was entitled to attorney’s fees under section 36-5-103(c) when the
parent “prevailed on the issue concerning the adjudication of the change of custody of the
children[.]” Marlow v. Parkinson, 236 S.W.3d 744, 753 (Tenn. Ct. App. 2007). Father
did prevail in this appeal in defending the trial court’s decision to change the designation
of the children’s primary residential parent. Still, Father’s income is nearly double that of
Mother’s, and the argument section of Father’s brief is largely a recitation of the trial
court’s findings with little actual argument. Under these circumstances, we decline to
award attorney’s fees to Father.
                                              Conclusion



       9
           Section 36-5-103(c) was amended in July 2018 to provide the following:

                A prevailing party may recover reasonable attorney’s fees, which may be fixed
       and allowed in the court’s discretion, from the non-prevailing party in any criminal or
       civil contempt action or other proceeding to enforce, alter, change, or modify any decree
       of alimony, child support, or provision of a permanent parenting plan order, or in any suit
       or action concerning the adjudication of the custody or change of custody of any children,
       both upon the original divorce hearing and at any subsequent hearing.

2018 Tennessee Laws Pub. Ch. 905 (H.B. 2526). The amendment took effect on July 1, 2018, and only
applies “to actions commenced on or after that date.” Id. As such, the amended version of this statute
does not apply in this case.
                                                 - 16 -
       The judgment of the Hardin County General Sessions Court is affirmed, and this
cause is remanded to the trial court for all further proceedings as may be necessary and
consistent with this Opinion. Costs of this appeal are taxed to Appellant Samantha
Audrey Haak, for which execution may issue if necessary.



                                                  _________________________________
                                                  J. STEVEN STAFFORD, JUDGE




                                         - 17 -